           Case 2:19-cv-10675 Document 1 Filed 05/24/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES of AMERICA                              *            CIVIL ACTION

     Plaintiff                                        *            NUMBER: 19-10675

     v.                                               *            JUDGE

0.017 ACRES of LAND, MORE or LESS,                    *            MAGISTRATE
SITUATED in PARISH of PLAQUEMINES
STATE of LOUISIANA, and ESTATE of                     *            TRACT NO. 623E
OLEVER TURNER RILEY
                                                      *
       Defendants
                                                *     *   *

                          COMPLAINT IN CONDEMNATION

1.   This is an action of a civil nature brought by the United States of America for the taking of

     property, under its power of eminent domain, and for the ascertainment and award of just

     compensation to the parties in interest.

2.   The uses for which the property is to be taken and the authority for the taking are set forth

     in Schedule AA@ annexed hereto and made a part hereof.

3.   The property to be taken, the estates to be taken and the names and addresses of the persons

     having or claiming an interest in said property are described in Schedules AB@, AC@, AD@,

     AE@, AF@and AG@ annexed hereto and made a part hereof.

4.   Local and state taxing authorities may have or claim an interest in the property by reason

     of taxes and assessments due and eligible.




                                                -1-
              Case 2:19-cv-10675 Document 1 Filed 05/24/19 Page 2 of 2




       WHEREFORE, Plaintiff demands judgment that the property be condemned, and that just

compensation for the taking be ascertained and awarded, and such other relief as may be lawful

and proper.

                                           Respectfully submitted,

                                           PETER G. STRASSER
                                           UNITED STATES ATTORNEY

                                           /s/ Glenn K. Schreiber_________
                                           GLENN K. SCHREIBER
                                           Assistant United States Attorney
                                           U.S. Attorney’s Office (E.D. La.)
                                           650 Poydras Street, Suite 1600
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 680-3093
                                           Fax: (504) 680-3174
                                           glenn.schreiber@usdoj.gov




                                            -2-
            Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 1 of 11




                                         SCHEDULE A

                                         Tract No. 623E



AUTHORITY FOR THE TAKING:



      The authority for the taking of the interest in land is under and in accordance with the 40

U.S.C. §§ 3113 and 3114; 33 U.S.C. §§591 and 594; and 33 U.S.C. § 701n, which authorizes the

repair and rehabilitation of any flood control work threatened or destroyed by flood; Section 203

of the Flood Control Act of 1962, Pub. L. No. 87-874, 76 Stat. 1173, 1184, as amended, which

authorized the hurricane flood protection project on the Mississippi River Delta at and below

New Orleans, Louisiana, now known as the New Orleans to Venice Hurricane Protection

Project; and Chapter 3 of Title I of Division B of the Emergency Supplemental Appropriations

to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006, Pub. L. No.

109-148, 119 Stat. 2680, 2762-2763, which Act made funds available for such purposes.
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 2 of 11




                                         SCHEDULER

                                         Tract No. 623E



PUBLIC USES:



       The public uses for which said interest in land is taken are as follows:

       Said interest in land is necessary for the construction, repair and restoration of the New

Orleans to Venice Hurricane Protection Project, Westbank River Levee, Plaquemines Parish,

Louisiana, and for such other uses as may be authorized by Congress or by Executive Order.
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 3 of 11




                                        SCHEDULEC

                                        Tract No. 623E

LEGAL DESCRIPTION:



       A CERTAIN TRACT OF LAND designated as Tract No. 623E, together with any and
all buildings, improvements and appurtenances thereon, located in Section 42, Township 19
South, Range 28 East, Plaquemines Parish, Louisiana, and being a portion of a right of way to be
acquired to accommodate construction of the New Orleans to Venice Hurricane Protection
Project, being more particularly described as follows:

       For a POINT OF REFERENCE (P.O.R.), commence at the U. S. Corps of Engineers
Buras Levee District baseline monument at Station 388+86.72, having coordinate values of
x=3814378.7290 and y=351840.2474, thence run South 79 degrees, 00 minutes, 27 seconds East
along said Buras Levee District baseline a distance of 2338.30 feet to a point, thence run South
22 degrees, 58 minutes, 34 seconds West a distance of 107.18 feet to the POINT OF
BEGINNING (P.O.B.), having coordinate values ofx=3816632.2831 and y=351295.6987.

        From the POINT OF BEGINNING, run South 79 degrees, 09 minutes, 37 seconds East,
a distance of 50.17 feet; thence run South 22 degrees, 58 minutes, 34 seconds West, a distance of
14.99 feet; thence run North 79 degrees, 08 minutes, 53 seconds West, a distance of 50.17 feet;
thence run North 22 degrees, 58 minutes, 34 seconds East, a distance of 15.39 feet to the point of
beginning ..

The above described tract contains 0.017 acres, more or less.

Being a portion of the same property acquired by Olever Turner Riley from Julia Taylor widow
of George Turner, et als, by Cash Sale recorded on October 2, 1963 in COB 266, folio 439, in the
records of Plaquemines Parish, Louisiana.
                                                      Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 4 of 11




                                                                                                                  I                                ----                                                                                                                                                                                        PLAQUEMINES PARISH, LOUISIANA
                                                                                                              1
                                                                                                                                                                                                    - - - - - - - - - - - - - - ~ s81 • 23 , ~"t
                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                       SECTION 42, T19S-R28E
                                                                                                          /                                                /                                                                                                                I;-~---  0.017 acres± (730 square feet)
                                         I'/ = X -        .3814.37<3-7290 ,
                                                          .351840.2474 /
                                                                                                  ,                                                ,
                                                                                                                                                       /
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                            /                                  )~
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                          /     /J  \---
                                                                                                                                                                                                                                                                                                          ~~
                                                                                                                                                                                                                                                                                                                I                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                i
            ·-                     /                                                          /                                                I                                                                /                                         ,"'/                                            /                                                '-APPARENT WATERS EDGE                                              1''
                 -----..~P.O.R.
                                   .:.:------ .. ;;
                                                                                          I
                                                                                          '                                             ;'
                                                                                                                                           '
                                                                                                                                                                                                        /
                                                                                                                                                                                                            '                                             " I
                                                                                                                                                                                                                                                        !'> /                                     "" i                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                            I:'                       ·v----... )S                                    79000·                           ,                                                            I                                                 !/1;,j;,..                                 ,-/                                                                                                                       11f
                      ~•                          ~                             j1        -- ------         ~ 2 7"
                                                                                                  ;,3,R··----.• 'I
                                                                                                                                               r                 ,                            I
                                                                                                                                                                                                                                                    <\· /,."
                                                                                                                                                                                                                                                    ,,., /"'
                                                                                                                                                                                                                                                                                               .. •
                                                                                                                                                                                                                                                                                              :·,;,-.                                                                                                                      II
                      ..,,                       ~ Q::-                                           •   ~-.Jo•    i·---                                                                       '                                                         1· -                                 <1?        "                                                                                                                    I
                 ,;t                           # ffe                        '                                                     .1           -----------.. .!___                                                                              ~i                                        c:"'.1&/ EXISTING                                            LEVEE                                                                '{
                ;:(
              ,;;,,,                        ..,, (;I:
                                           i;/  .~                     ;'
                                                                           1
                                                                                              ,9;                         II                   9::-
                                                                                                                                                                                    I                   ----- -------lf.~-' 1                                                         "'/
                                                                                                                                                                                                                                                                                       '         Cy                       BASEUN E                                         .                                              ..-.
                                          ~ ~                                                                                                                                                                                                                                             1                                                                                                                               ' fl
                 -'
                                          ,_ :l                    i
                                                                                              ,.,
                                                                                              €                       I
                                                                                                                      /                      € /jJ
                                                                                                                                                                           '   /                                                          -
                                                                                                                                                                                                                                              *;'     ·--...
                                                                                                                                                                                                                                                                   ·--------L.       VJ                                                                                /
                                                                                                                                                                                                                                                                                                                                                                       '                                                  /\'I
                                         {d<                   !                          12                      ;                       2~                           l                                    {}j                         ~                                             i          -----                                                                                                                    u1J1
                                        ,~cZ                                                                                                ~                      i                                                                  ."5%                                           I                                                                             I
                                   ti 0
                                  &&
                                        ,._,ct)
                                          {k
                                                          /
                                                           /
                                                               !
                                                                                ~
                                                                                w
                                                                                      ....
                                                                                      "'
                                                                                    (c'
                                                                                                          I
                                                                                                              '
                                                                                                              I
                                                                                                                                   ~
                                                                                                                                       .s:
                                                                                                                                           ,_
                                                                                                                                        $ 4,                   I                            8
                                                                                                                                                                                                    9::
                                                                                                                                                                                                    2
                                                                                                                                                                                                        :;i!f


                                                                                                                                                                                                                                rv1~
                                                                                                                                                                                                                                    ."': ~
                                                                                                                                                                                                                                     Q)"

                                                                                                                                                                                                                                    <\/'"
                                                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                                                                          .....,
                                                                                                                                                                                                                                                                                                                          "'"
                                                                                                                                                                                                                                                                                                                                                       -.. ··!---..---
                                                                                                                                                                                                                                                                                                                                                            1                                   --. ____ ;;
~    ~
                                                      /                         ~                     /                                                    /                            5                                   eo/                                                                                       Ii;                                      I                                ~         !r···-----o -
~    ""                                                                                                                                                                                                                                                                                                                                                                                       /:J
s
~
     N
     ~


     z
      0     -·-
                                        ·~·-.
                                                 I
                                                   /               / X = j816632 2831
                                                  ; - - - - - - ; ' Y = 351295 6987
                                                                 I                I
                                                                                         /                                P.0.8/
                                                                                                                                                                       \
                                                                                                                                                                           \
                                                                                                                                                                                        i,:;



                                                                                                                                                                                                             /
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                        ./

                                                                                                                                                                                                                        rl
                                                                                                                                                                                                                                '

                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                         ,,,.--"

                                                                                                                                                                                                                                         623E)
                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                                                Q:'
                                                                                                                                                                                                                                                                                                                    iJ;
                                                                                                                                                                                                                                                                                                                  ""-'

                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                                                                                                                                                                     (; f::'
                                                                                                                                                                                                                                                                                                                                                                                             f,l
                                                                                                                                                                                                                                                                                                                                                                                              . i><:'
                                                                                                                                                                                                                                                                                                                                                                                                                :f!
                                                                                                                                                                                                                                                                                                                                                                                                                     o,
                                                                                                                                                                                                                                                                                                                                                                                                                    0)
                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                            -




~
u
     "t
     ~
      ~
            ·--.
                              r ~·---·
                                I
                                  '
                            ,I I ;;
                                         I
                                    £!' - - .
                                              -
                                                                        r·-
                                                                                    . ...,._
                                                                         I · - · -22•ss·,4~ •..;;; ''
                                                                                                                              I
                                                                                                                              N
                                                                                                                                       ·1. - -
                                                                                                                                                                       ~
                                                                                                                                                                                    \                       I

                                                                                                                                                                                                    ;,·, s i 79•09,_../
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                        i            \..,


                                                                                                                                                                                                                                    5 O 1737 .. ' /
                                                                                                                                                                                                                                                                                                          !!J
                                                                                                                                                                                                                                                                                                          "'"
                                                                                                                                                                                                                                                                                                                                       I'
                                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                   flf
                                                                                                                                                                                                                                                                                                                                                                                              4,                .,.

                                                                                                                                                                                                                                                                                                                                                                                                               !!!
                                                                                                                                                                                                                                                                                                                                                                                                               "'
00   E-<
                      /
                       ,'
                          /
                               /
                                   ,'
                                          :f
                                          S
                                             <
                                                                       /
                                                                            /
                                                                                I
                                                                                i
                                                                                     15                · - - • ..,._:
                                                                                                                                  /
                                                                                                                      N 22· 58'34"-E..__
                                                                                                                              /
                                                                                                                                               --·--
                                                                                                                                               2'61'
                                                                                                                                                           39

                                                                                                                                                                       / /,' _
                                                                                                                                                                -------.;; ',g./)8'53
                                                                                                                                                                                                                ~ I
                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                               -·-.
                                                                                                                                                                                                                                                                   .,.....,..---s    22' 58'34"
                                                                                                                                                                                                                                                                               11. 99'
                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                                                                                                                                              w                    //'EXISTING LEVEE

                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                     I R/W
                                                                                                                                                                                                                                                                                                                                       /
                      I       ,L_       SJ                             ·                                                  i                                                /I~ t>c.17                                                     ,,   WJl. _                                                                    ·-f·-.
              1•
            --1-                        ·PARISH-~GHWAY No:,-1                                                                      -·-·-~:;;;.~;?"""~-~~:;;-;1-·--...-.:::::::::::.
              1
              i                                                                                                                                                                                i
                                                                                                                                                                                                I                                                                  1111
                                                                                                                                                                                                                                                                                                                                                                               0                          50                         100
              c       REQUIRED LEVEE                                                                                                                                                      /                 53.46'
                      R/W                                                                                                                                                                /                                                                                                                                                                                 PREPARED UNDER CONTRACT NO.
                                                                                                                                                                                        I                                                                                                                                                                                        W912P8-05-0-0028
                                                                                                                                                                                                                                                                                                                                                                           CONTRACTOR: EG ENGINEERS, INC.

                                                                                                                                                                                /
                                                                                                                                                                               ,1
                                                                                                                                                                                                                                                                                                                                                                                  DEPARTMENT OF THE ARMY
                                                                                                                                                                                                                                                                                                                                                                               U.S. ARMY CORPS OF ENGINEERS
                                                                                                                                                                               I                                                                                                                                                                                                    NEW ORLEANS DISTRICT
                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                                                           NEW ORLEANS TO VENICE HURRICANE
            DAlE                             REVISION~
                                                                                                                                                                                    \                   ESTATE OF OLEVER TURNER RILEY                                                                                                                                            PROTECTION PROJECT
           --;;r::-s_-6- 0 7                 REVTSl:JElEAR!NGS AND15T~IENS!Ot,;S                                                                                                                                                                                                                                                                                                WESTBANK RIVER LEVEE
                  4-15-10                    REVISED _Q'/iliER                                                                                                                                                   R.A.= 0.018 AC
                10--,27_-11                  MAPPED TO WA1ERS EDGE                                                                                                                                                                                                                                                                                                     ESTATE OF OLEVER TURNER RILEY
               1-1.3-'.4                     REVISED OWNER     --                                                                                                                                              (797 square feet)                                                                                                                                             TRACT NO. 623E
                                                                                                                                                                                                    Perpetual Flood Protection Levee Easement
                                                                                                                                                                                                                                                                                                                                                               [)ATE: OCTOBER 3, 2006 -fR.EV. 1-13~14
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 5 of 11




                                         SCHEDULEE

                                         Tract No. 623E



ESTATE TAKEN:



       A perpetual and assignable right and easement in Tract No. 623E, to construct, maintain,
repair, operate, patrol and replace a flood protection levee, including all appurtenances thereto;
reserving, however, to the owners, their heirs and assigns, all such rights and privileges in the
land as may be used without interfering with or abridging the rights and easement hereby
acquired; subject, however, to existing easements for public roads and highways, public utilities,
railroads and pipelines.
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 6 of 11




                                       SCHEDULEF

                                       Tract No. 623E



ESTIMATE OF JUST COMPENSATION:



      The estimated just compensation to be deposited in the Registry of the Court: Two
Thousand and no/100 dollars ($2,000.00).
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 7 of 11




                                       SCHEDULEG

                                       Tract No. 623E

LIST OF PARTIES:


All Unknown Heirs, Legatees, Successors and
Assigns having or claiming an interest in the
Estate of Olever Turner Riley
aka Olever T. Riley
aka Oleaver T. Riley
aka Olivia T. Riley
aka Olever Turner
aka Oleaver Turner
aka Oleaver Riley
aka Olivia Riley
aka Olivia Turner
Addresses unknown

Mona Riley                                                  Heir of Olever Turner Riley
2216 Cupcake Road, Lot 61
Erath, Louisiana 70533

All Unknown Heirs, Legatees, Successors and                  Heir of Olever Turner Riley
Assigns having or claiming an interest in the
Estate of Larry Claude Turner, Sr.
Addresses unknown

Tawanda A. Williams                                     Heir of Larry Claude Turner, Sr.
17362 Cherry Creek Drive
Prairieville, Louisiana 70769

Larry Claude Turner, Jr.                                Heir of Larry Claude Turner, Sr.
P.O. Box 1391
Braithwaite, Louisiana 70040

Kevin R. Griffin                                        Heir of Larry Claude Turner, Sr.
29853 Highway 23
Port Sulphur, Louisiana 70083

All Unknown Heirs, Legatees, Successors and                  Heir of Olever Turner Riley
Assigns having or claiming an interest in the
Estate of Mervin Riley, Sr.
Addresses unknown
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 8 of 11




Sharon Fritz                                              Heir of Mervin Riley, Sr.
P.O. Box 879
Empire, Louisiana 70050

Roselyn Bartholomew                                       Heir of Mervin Riley, Sr.
aka Rosalind Barthelemy
P.O. Box 516
Boothville, Louisiana 70038

Vickie L. Riley                                           Heir of Mervin Riley, Sr.
aka Vickie Brooks
aka Vickie A vist
P.O. Box628
Empire, Louisiana 70050

Mervin Riley, Jr.                                         Heir of Mervin Riley, Sr.
294 Right Avenue
Gretna, Louisiana 70056

Jude Riley                                                Heir of Mervin Riley, Sr.
P.O. Box 516
Boothville, Louisiana 70038

Cletus Riley                                              Heir of Mervin Riley, Sr.
P.O. Box 200613
Anchorage, Alaska 99520

All Unknown Heirs, Legatees, Successors and             Heir ofOlever Turner Riley
Assigns having or claiming an interest in the
Estate of Melvin Riley, Sr.
Addresses unknown

Melvin Riley, Jr.                                         Heir of Melvin Riley, Sr.
142 Rachel Street
Natchitoches, Louisiana 71457

Christopher D. Riley                                      Heir of Melvin Riley, Sr.
6831 Holley Avenue, Lot 20
Moss Point, Mississippi 39562

Frankita Riley Mackey                                     Heir of Melvin Riley, Sr.
112 Ellen Street
Natchitoches, Louisiana 71457

Tonya Selina Riley                                        Heir of Melvin Riley, Sr.
2130 Cupcake Road, Lot 38
Erath, Louisiana 70533

                                       SCH G, Page2
           Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 9 of 11




Jemere M. Riley                                            Heir of Melvin Riley, Sr.
210 South Myrtle Street
Abbeville, Louisiana 70510

Nea Riley Taylor                                           Heir of Melvin Riley, Sr.
443 Elmo Street, Apt. 28
Marksville, Louisiana 713 51

Andrea Riley Sellers                                       Heir of Melvin Riley, Sr.
305 South Bailey Street
Abbeville, Louisiana 70510

Scott Riley                                                Heir of Melvin Riley, Sr.
P.O. Box 579
Empire, Louisiana 70050

Matthew Riley                                              Heir of Melvin Riley, Sr.
P.O. Box 962
Port Sulphur, Louisiana 70083

Caprice Henry                                              Heir of Melvin Riley, Sr.
P.O. Box 579
Empire, Louisiana 70050

Beverly Riley                                              Heir of Melvin Riley, Sr.
1517 Hickory Street
Patterson, Louisiana 70392

Devora Riley Tugwell                                       Heir of Melvin Riley, Sr.
147 East Bellevue Lane
Port Sulphur, Louisiana 70083

Jamie Riley                                                Heir of Melvin Riley, Sr.
26033 River Road
Port Sulphur, Louisiana 70083

All Unknown Heirs, Legatees, Successors and             Heir of Olever Turner Riley
Assigns having or claiming an interest in the
Estate of Elvira Riley Espadron
Addresses unknown

Keith Espadron                                         Heir of Elvira Riley Espadron
176 South Street
Port Sulphur, Louisiana 70083



                                       SCHG, Page3
          Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 10 of 11




Kirk Espadron                                                Heir of Elvira Riley Espadron
141 Jeni Lane
Abbeville, Louisiana 70510

Kerri Espadron                                               Heir of Elvira Riley Espadron
1544 Claire A venue, Apt. C
Gretna, Louisiana 70053

Karen Pleasure                                               Heir of Elvira Riley Espadron
P.O. Box 143401
Anchorage, Alaska 99514

Kimberly Encalade                                            Heir of Elvira Riley Espadron
8957 Spring Grove Drive
Baton Rouge, Louisiana 70809

All Unknown Heirs, Legatees, Successors and                    Heir of Olever Turner Riley
Assigns having or claiming an interest in the
Estate of Barbara Riley Patrick
Addresses unknown

Ericka Patrick                                               Heir of Barbara Riley Patrick
1695 Graves Road, #1704
Norcross, Georgia 30093

Mary Ann Lobrie Riley                                 Universal Legatee of Leroy L. Riley
133 Bergeron Drive
Belle Chasse, Louisiana 70037

All Unknown Heirs, Legatees, Successors and                    Heir of Olever Turner Riley
Assigns having or claiming an interest in the
Estate of Terry Riley
Addresses unknown

Lakisha Riley Merrick                                                  Heir of Terry Riley
6002 Mosaic Trail
Killeen, Texas 76542

All Unknown Heirs, Legatees, Successors and                            Heir of Terry Riley
Assigns having or claiming an interest in the
Estate of Clevon Riley, Sr.
Addresses unknown

Asphenn Riley                                                    Heir of Clevon Riley, Sr.
3625 Aspen Drive
Harvey, Louisiana 70058


                                       SCH G, Page4
          Case 2:19-cv-10675 Document 1-1 Filed 05/24/19 Page 11 of 11




Clevon Riley, Jr.                                        Heir of Clevon Riley, Sr.
3625Aspen Drive
Harvey, Louisiana 70058

Trevon Riley                                              Heir of Clevon Riley, Sr.
3625 Aspen Drive
Harvey, Louisiana 70058

Keith Riley                                               Heir of Clevon Riley, Sr.
3625 Aspen Drive                                                      Minor Child
Harvey, Louisiana 70058

Kevin Riley                                               Heir of Clevon Riley, Sr.
3625 Aspen Drive                                                      Minor Child
Harvey, Louisiana 70058

Unknown Owners

Plaquemines Parish Government                           Commandeering Authority
c/o President Amos Cormier, Jr.
8056 Highway 23
Suite 308
Belle Chasse, Louisiana 70037
                                                                  Taxing Authority
Sheriff & Ex-Officio Tax Collector
Parish of Plaquemines
302 Main Street
Belle Chasse, Louisiana 7003 7




                                     SCH G, Page5
                                        Case 2:19-cv-10675 Document 1-2 Filed 05/24/19 Page 1 of 2
-6 5HY               &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDVSURYLGHG
E\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJ
WKHFLYLOGRFNHWVKHHW 6((,16758&7,216211(;73$*(2)7+,6)250

, D      3/$,17,))6                                                                                         '()(1'$176
                                                                                                          0.017 Acres of Land, More or Less, Situated in Parish of
                      United States of America                                                            Plaquemines, State of Louisiana, and Estate of Olever Turner Riley,et
                                                                                                          al.
     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                    &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW Plaquemines
                                  (;&(37,1863/$,17,))&$6(6                                                                                      ,1863/$,17,))&$6(621/<
                                                                                                             127(                                 ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                                   7+(75$&72)/$1',192/9('
                                                                                                                      

     F $WWRUQH\V )LUP1DPH$GGUHVVDQG7HOHSKRQH1XPEHU                                                $WWRUQH\V ,I.QRZQ
        Glenn K. Schreiber, AUSA                         650 Poydras Street, 16th Floor
        U.S. Attorney's Office                           New Orleans, LA 70130
        Eastern District of Louisiana                    (504) 680-3093
,,%$6,62)-85,6',&7,21 3ODFHDQ³;´LQ2QH%R[2QO\                              ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 3ODFHDQ³;´LQ2QH%R[IRU3ODLQWLII
                                                                                                          )RU'LYHUVLW\&DVHV2QO\                     DQG2QH%R[IRU'HIHQGDQW 
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                      37) '()                   37) '()
        3ODLQWLII                            86*RYHUQPHQW1RWD3DUW\                        &LWL]HQRI7KLV6WDWH                              u      u  ,QFRUSRUDWHGRU3ULQFLSDO3ODFH                                         u  u 
                                                                                                                                                                         RI%XVLQHVV,Q7KLV6WDWH

u     86*RYHUQPHQW                u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH                       u        u         ,QFRUSRUDWHGDQG3ULQFLSDO3ODFH                      u           u 
          'HIHQGDQW                          ,QGLFDWH&LWL]HQVKLSRI3DUWLHVLQ,WHP,,,                                                                                  RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                &LWL]HQRU6XEMHFWRID                        u        u         )RUHLJQ1DWLRQ                                        u              u 
                                                                                                )RUHLJQ&RXQWU\
,91$785(2)68,7 3ODFHDQ³;´LQ2QH%R[2QO\
           &2175$&7                                           72576                                 )25)(,785(3(1$/7<                                      %$1.5837&<                                     27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<         3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                         u $SSHDO86&                        u    )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                u 3HUVRQDO,QMXU\          RI3URSHUW\86&                      u :LWKGUDZDO                               u    6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW               3URGXFW/LDELOLW\   u 2WKHU                                             86&                              u    $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW                /LDELOLW\           u +HDOWK&DUH                                                                                                             u    %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                3KDUPDFHXWLFDO                                                            3523(57<5,*+76                              u    &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW            6ODQGHU                    3HUVRQDO,QMXU\                                                         u &RS\ULJKWV                               u    'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶             3URGXFW/LDELOLW\                                                       u 3DWHQW                                   u    5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG                /LDELOLW\           u $VEHVWRV3HUVRQDO                                                         u 7UDGHPDUN                                        &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                         ,QMXU\3URGXFW                                                                                                        u    &RQVXPHU&UHGLW
        ([FO9HWHUDQV              u 0DULQH3URGXFW                 /LDELOLW\                        /$%25                                     62&,$/6(&85,7<                            u    &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW              /LDELOLW\           3(5621$/3523(57<          u   )DLU/DERU6WDQGDUGV                       u   +,$ II                            u    6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH           u 2WKHU)UDXG                   $FW                                       u   %ODFN/XQJ                                 ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH           u 7UXWKLQ/HQGLQJ       u   /DERU0JPW5HODWLRQV                      u   ',:&',::  J                       u    2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                       3URGXFW/LDELOLW\    u 2WKHU3HUVRQDO         u   5DLOZD\/DERU$FW                          u   66,'7LWOH;9,                         u    $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                 3URSHUW\'DPDJH      u   )DPLO\DQG0HGLFDO                        u   56,  J                             u    (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                            ,QMXU\               u 3URSHUW\'DPDJH               /HDYH$FW                                                                                u    )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\              3URGXFW/LDELOLW\    u   2WKHU/DERU/LWLJDWLRQ                                                                            $FW
                                             0HG0DOSUDFWLFH                                  u   (PSO5HW,QF                                                                           u    $UELWUDWLRQ
       5($/3523(57<                    &,9,/5,*+76          35,621(53(7,7,216                 6HFXULW\$FW                                 )('(5$/7$;68,76                            u    $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV      u 0RWLRQVWR9DFDWH                                                         u 7D[HV 863ODLQWLII                            $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                         6HQWHQFH                                                                     RU'HIHQGDQW                                    $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                   +DEHDV&RUSXV                                                             u ,56²7KLUG3DUW\                          u    &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                u *HQHUDO                                                                        86&                                     6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\               $FFRPPRGDWLRQV       u 'HDWK3HQDOW\                 ,00,*5$7,21
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV u 0DQGDPXV 2WKHU        u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                             (PSOR\PHQW           u &LYLO5LJKWV           u +DEHDV&RUSXV
                                     u $PHUZ'LVDELOLWLHV u 3ULVRQ&RQGLWLRQ             $OLHQ'HWDLQHH
                                             2WKHU                u &LYLO'HWDLQHH             3ULVRQHU3HWLWLRQ
                                     u (GXFDWLRQ                      &RQGLWLRQVRI       u 2WKHU,PPLJUDWLRQ
                                                                          &RQILQHPHQW               $FWLRQV

925,*,1                3ODFHDQ³;´LQ2QH%R[2QO\
                                                                                                         7UDQVIHUUHGIURP
u  2ULJLQDO u  5HPRYHGIURP          u  5HPDQGHGIURP            u  5HLQVWDWHGRU u  DQRWKHUGLVWULFW                    u  0XOWLGLVWULFW
    3URFHHGLQJ   6WDWH&RXUW                    $SSHOODWH&RXUW              5HRSHQHG                    VSHFLI\                         /LWLJDWLRQ
                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity 
                          Rule 71A, Fed.R.Civ.P. and the 5th Amendment of the Constitution per 28 USC Sec. 1345
9,&$86(2)$&7,21 %ULHIGHVFULSWLRQRIFDXVH

9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                             '(0$1'                                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17       81'(5)5&3                                                                                                                       -85<'(0$1'         u <HV     u 1R
9,,,5(/$7('&$6( 6
                        6HHLQVWUXFWLRQV 
,)$1<                           -8'*(                                                                                                       '2&.(7180%(5

'$7(                                                                  6,*1$785(2)$77251(<2)5(&25'

05/24/2019                                                              /s/ Glenn K. Schreiber
)252)),&(86(21/<

    5(&(,37                     $02817                                 $33/<,1*,)3                                            -8'*(                                           0$*-8'*(
                                Case 2:19-cv-10675 Document 1-2 Filed 05/24/19 Page 2 of 2
-65HYHUVH 5HY


                      ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6

                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW
  7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDVUHTXLUHG
E\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKH
XVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI&RXUWIRUHDFKFLYLO
FRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV
,        D 3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVHRQO\
WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGH
                                                               IHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQGWKHQWKHRIILFLDOJLYLQJ
ERWKQDPHDQGWLWOH
         E &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQGFRQGHPQDWLRQ
FDVHVWKHFRXQW\RIUHVLGHQFHRIWKH³GHIHQGDQW´LVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
          F $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
LQWKLVVHFWLRQ³ VHHDWWDFKPHQW ´
,, -XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ³;´LQRQH
RIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ³;´LQWKLVER[
)HGHUDOTXHVWLRQ  7KLVUHIHUVWR VXLWVXQGHU86&ZKHUHMXULVGLFWL RQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQWWRWKH
&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHVSUHFHGHQFHDQGER[
RUVKRXOGEHPDUNHG
'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKHFLWL]HQVKLSRI
WKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZIHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\FDVHV
,,, 5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUV
                                                                                                           LW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLVVHFWLRQ
IRUHDFKSULQFLSDOSDUW\
,9 1DWXUHRI6XLW3ODFHDQ³;´LQWKHDSSURSULDWHER[,IWKHQDWXUHRIV XLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6 HFWLRQ9,EHORZLV
VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUNVLQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQRQHQDWXUHRI
VXLWVHOHFWWKHPRVWGHILQLWLYH
9     2ULJLQ3ODFHDQ³;´LQRQHRIWKHVHYHQER[HV
2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ:KHQWKHSHWLWLRQ
IRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJGDWH
5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRUPXOWLGLVWULFW
OLWLJDWLRQWUDQVIHUV
0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ:KHQWKLV
ER[LVFKHFNHGGRQRWFKHFN  DERYH
$SSHDOWR'LVWULFW-XGJHIURP0DJLVWUDWH-XGJPHQW  &KHFNWKLVER[IRUDQDSSHDOIURPDPDJLVWUDWHMXGJH¶VGHFLVLRQ
9, &DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH
                                                                                                                                   'RQRWFLWHMXULVGLFWLRQDOVWDWXWHV
XQOHVVGLYHUVLW\         ([DPSOH              86&LYLO6WDWXWH86&
                                                %ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH
9,,    5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ³;´LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
'HPDQG,QWKLVVSDFHHQWHUWKHGROODUDPRXQW LQWKRXVDQGVRIGROODUV EHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
-XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG
9,,, 5HODWHG&DVHV7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHWQXPEHUV
DQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV
'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
